Exhibit 10.14(a)



OPTION AGREEMENT

AND AWARD NOTICE

(PURSUANT TO THE TERMS OF THE

CONTINENTAL AIRLINES, INC.

INCENTIVE PLAN 2000)



 

This OPTION AGREEMENT AND AWARD NOTICE (this "Option Agreement") is between
Continental Airlines, Inc., a Delaware corporation ("Company"), and
__________________ ("Optionee"), and is dated as of the date set forth
immediately above the signatures below.



Grant of Option

. The Company hereby grants to Optionee the right, privilege and option as
herein set forth (the "Option") to purchase up to _______________ (###,###)
shares (the "Shares") of Class B common stock, $.01 par value per share, of
Company ("Common Stock"), in accordance with the terms of this Option Agreement.

The Shares, when issued to Optionee upon the exercise of the Option, shall be
fully paid and nonassessable. The Option is granted pursuant to and to implement
in part the Continental Airlines, Inc. Incentive Plan 2000 (as amended and in
effect from time to time, the "Plan") and is subject to the provisions of the
Plan, which is hereby incorporated herein and is made a part hereof, as well as
the provisions of this Option Agreement. Optionee agrees to be bound by all of
the terms, provisions, conditions and limitations of the Plan and this Option
Agreement. All capitalized terms have the meanings set forth in the Plan unless
otherwise specifically provided. All references to specified paragraphs pertain
to paragraphs of this Option Agreement unless otherwise provided. The Option is
not intended to qualify as an "incentive stock option" within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the "Code").





Option Term

. Subject to earlier termination as provided herein, the Option shall terminate
on ________________________. The period during which the Option is in effect is
referred to as the "Option Period".





Option Exercise Price

. The exercise price (the "Option Price") of the Shares subject to the Option
shall be $______ per Share (which is the Market Value per Share on the date
hereof).





Vesting

. Subject to the following provisions of this Paragraph 4, the total number of
Shares subject to this Option shall vest in twenty-five percent (25%) increments
on each of ______________________, ____________________, __________________ and
__________________. The vested Shares that may be acquired under the Option may
be purchased at any time after they become vested, in whole or in part, during
the Option Period. In addition, the total number of Shares subject to this
Option shall vest and become exercisable upon the occurrence of one of the
events as described in Paragraph 6(c) or 6(d).





Method of Exercise

. To exercise the Option, Optionee shall deliver an irrevocable written notice
to Company (to the attention of the Secretary of the Company) stating the number
of Shares with respect to which the Option is being exercised together with
payment for such Shares. Payment shall be made (i) in cash or by check
acceptable to Company, (ii) in nonforfeitable, unrestricted shares of Company's
Common Stock owned by Optionee at the time of exercise of the Option having an
aggregate market value (measured by the Market Value per Share) at the date of
exercise equal to the aggregate exercise price of the Option being exercised or
(iii) by a combination of (i) and (ii). In addition, at the request of Optionee,
and to the extent permitted by applicable law and subject to Paragraph 15, the
Option may be exercised pursuant to a "cashless exercise" arrangement with any
brokerage firm approved by the Administrator or its delegate under which
arrangement such brokerage firm, on behalf of Optionee, shall pay to Company the
exercise price of the Options being exercised, and Company, pursuant to an
irrevocable notice from Optionee, shall promptly after receipt of the exercise
price deliver the shares being purchased to such firm. Optionee acknowledges and
agrees that the Company may provide personal information regarding Optionee and
any grant of a stock option or other Award under the Plan, or under any program
adopted under the Plan, including but not limited to this Option, to any third
party engaged by the Company to provide administrative or brokerage services
relating to the Plan or any such program.





Termination of Employment; Change in Control

. Voluntary or involuntary termination of employment, retirement, death or
Disability of Optionee, or occurrence of a Change in Control, shall affect
Optionee's rights under the Option as follows:





Involuntary Termination for Gross Misconduct. The Option shall terminate
immediately and shall not be exercisable if Optionee's employment (defined
below) is terminated involuntarily for gross misconduct (defined below).



Other Involuntary Termination or Voluntary Termination. If Optionee's employment
is terminated involuntarily other than for gross misconduct or if Optionee
voluntarily terminates employment, then immediately (i) the Option shall
terminate as to Shares subject thereto to the extent not yet then vested
pursuant to Paragraph 4 or pursuant to Paragraph 6(c) below, and (ii) the Option
shall terminate as to all remaining Shares subject thereto to the extent not
exercised pursuant to Paragraph 5 within 30 days after such termination of
employment.



Change in Control. If a Change in Control shall occur, then immediately the
Option shall vest and become exercisable in full; provided, that if the Change
in Control is the result of a business combination with Northwest or any Person
controlling, controlled by or under common control with Northwest, the Committee
shall determine whether, in connection with such business combination, a change
in the composition of the persons with authority to exercise policy-making
functions with respect to the business of the Company has or is reasonably
expected to occur, such that the expectations of employees of the Company
concerning the direction and management of the Company would be reasonably
expected to be materially affected, and a Change in Control shall be deemed to
occur as a result of such business combination only if the Committee determines
that such a change has or is reasonably expected to occur. Notwithstanding any
determination by the Committee that such a change has not or is not reasonably
expected to occur, if Optionee's employment with the Company (or any subsidiary
which is the principal employer of Optionee) is terminated by the Company (or
such subsidiary) at any time during the two year period following the date of
the closing of a business combination with Northwest or any Person controlling,
controlled by or under common control with Northwest which, but for the
determination by the Committee, would constitute a Change in Control, and such
termination of employment by the Company is for any reason other than (I) death,
(II) Disability, (III) the willful and continued failure by Optionee
substantially to perform his duties and obligations to the Company or such
subsidiary (other than any such failure resulting from a Disability) which
failure continues after the date which is 30 days after the Company has given
written notice thereof to Optionee which notice specifies the aspects in which
Optionee has failed to perform his duties or obligations to the Company or such
subsidiary and sets forth specific corrective action required of Optionee to be
taken within 30 days of the date of giving of the notice, or (IV) the willful
engaging by Optionee in misconduct concerning the Company or such subsidiary,
then upon such termination of employment by the Company the Option shall
immediately vest and become exercisable in full during the 30 day period
following such termination of employment.



Retirement, Death or Disability. If Optionee's employment is terminated by
retirement, death or Disability, then immediately the Option shall become
exercisable in full, whether or not otherwise exercisable, for a term of one
year thereafter by Optionee or, in the case of death, by the person or persons
to whom Optionee's rights under the Option shall pass by will or by the
applicable laws of descent and distribution, or in the case of Disability, by
Optionee's personal representative. However, in no event may any Option be
exercised by anyone after the earlier of (y) the expiration of the Option Period
or (z) one year after Optionee's death, retirement or Disability (described
above).



Definitions. For purposes of the Option, "employment" means employment by
Company or a subsidiary (as the term "subsidiary" is defined in the Plan). In
this regard, neither the transfer of a Participant from employment by Company to
employment by a subsidiary nor the transfer of a Participant from employment by
a subsidiary to employment by Company shall be deemed to be a termination of
employment of the Participant. Moreover, the employment of a Participant shall
not be deemed to have been terminated because of absence from active employment
on account of temporary illness or during authorized vacation or during
temporary leaves of absence from active employment granted by Company or a
subsidiary for reasons of professional advancement, education, health, or
government service, or during military leave for any period if the Participant
returns to active employment within 90 days after the termination of military
leave, or during any period required to be treated as a leave of absence by
virtue of any valid law or agreement. "Gross misconduct" means such misconduct,
dishonesty, wilful and repeated disobedience or other action or inaction as
might reasonably be expected to injure Company or any of its subsidiaries or its
or their business interests or reputation. The Administrator's determination in
good faith regarding whether a termination of employment, gross misconduct or
Disability has occurred shall be conclusive and determinative.



Reorganization of Company and Subsidiaries

. The existence of the Option shall not affect in any way the right or power of
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Company's capital
structure or its business, or any merger or consolidation of Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Shares or the rights thereof, or the dissolution or liquidation of
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.





Adjustment of Shares

. In the event of stock dividends, spin-offs of assets or other extraordinary
dividends, stock splits, combinations of shares, recapitalizations, mergers,
consolidations, reorganizations, liquidations, issuances of rights or warrants
and similar transactions or events involving Company, appropriate adjustments
shall be made to the terms and provisions of this Option, in the same manner as
is provided for adjustments to the terms and provisions of the warrants issued
by Company to Air Canada and to Air Partners, L.P. under the Warrant Agreement
dated as of April 27, 1993.





No Rights in Shares

. Optionee shall have no rights as a stockholder in respect of Shares until such
Optionee becomes the holder of record of such Shares.





Certain Restrictions

. By exercising the Option, Optionee agrees that if at the time of such exercise
the sale of Shares issued hereunder is not covered by an effective registration
statement filed under the Securities Act of 1933 ("Act"), Optionee will acquire
the Shares for Optionee's own account and without a view to resale or
distribution in violation of the Act or any other securities law, and upon any
such acquisition Optionee will enter into such written representations,
warranties and agreements as Company may reasonably request in order to comply
with the Act or any other securities law or with this Option Agreement. Optionee
agrees that Company shall not be obligated to take any affirmative action in
order to cause the issuance or transfer of Shares hereunder to comply with any
law, rule or regulation that applies to the Shares subject to the Option.





Shares Reserved

. Company shall at all times during the Option Period reserve and keep available
such number of Shares as will be sufficient to satisfy the requirements of this
Option.





12. Nontransferability of Option. The Option granted pursuant to this Option
Agreement is not transferable other than by will, the laws of descent and
distribution or by qualified domestic relations order. The Option will be
exercisable during Optionee's lifetime only by Optionee or by Optionee's
guardian or Personal Representative. No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities, or torts
of Optionee.



13. Amendment and Termination. No amendment or termination of the Option which
would impair the rights of Optionee shall be made by the Board or the
Administrator at any time without the written consent of Optionee. No amendment
or termination of the Plan will adversely affect the rights, privileges and
option of Optionee under the Option without the written consent of Optionee.



14. No Guarantee of Employment. The Option shall not confer upon Optionee any
right with respect to continuance of employment or other service with Company or
any subsidiary, nor shall it interfere in any way with any right Company or any
subsidiary would otherwise have to terminate such Optionee's employment or other
service at any time.



15. Withholding of Taxes. Company shall have the right to (i) make deductions
from any settlement or exercise of an Award made under the Plan, including the
delivery of shares, or require shares or cash or both be withheld from any
Award, in each case in an amount sufficient to satisfy withholding of any taxes
required by law or (ii) take any other action as may be necessary or appropriate
to satisfy any such tax withholding obligations.



16. No Guarantee of Tax Consequences. Neither Company nor any subsidiary nor the
Administrator makes any commitment or guarantee that any federal, state, local
or foreign tax treatment will apply or be available to any person eligible for
benefits under the Option.



17. Severability. In the event that any provision of the Option shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable, but shall not affect the remaining provisions of the Option, and the
Option shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.



18. Governing Law. The Option shall be construed in accordance with the laws of
the State of Texas to the extent federal law does not supersede and preempt
Texas law.



19. Miscellaneous Provisions.



(a) Not a Contract of Employment; No Acquired Rights. The adoption and
maintenance of the Plan shall not be deemed to be a contract of employment
between the Company or any of its subsidiaries and any person. Receipt of an
Award under the Plan at any given time shall not be deemed to create the right
to receive in the future an Award under the Plan, or any other incentive awards
granted to an employee of the Company or any of its subsidiaries, and shall not
constitute an acquired labor right for purposes of any foreign law. The Plan
shall not afford any recipient of an Award any additional right to severance
payments or other termination awards or compensation under any foreign law as a
result of the termination of such recipient's employment for any reason
whatsoever.



(b) Not a Part of Salary. The grant of an Award under the Plan is not intended
to be a part of the salary of the recipient.



(c) Foreign Indemnity. Optionee agrees to indemnify Company for the Optionee's
portion of any social insurance obligations or taxes arising under any foreign
law with respect to the grant or exercise of this Option or the sale or other
disposition of the Shares acquired hereunder.



(d) Conflicts With Any Employment Agreement. If Optionee has an employment
agreement with Company or any of its subsidiaries which contains different or
additional provisions relating to vesting of options, or otherwise conflicts
with the terms of this Option Agreement, the provisions of the employment
agreement shall govern.



(e) Electronic Delivery and Signatures. Optionee hereby consents and agrees to
electronic delivery of any Plan documents, proxy materials, annual reports and
other related documents. If the Company establishes procedures for an electronic
signature system for delivery and acceptance of Plan documents (including
documents relating to any programs adopted under the Plan), Optionee hereby
consents to such procedures and agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature. Optionee consents and agrees that any such procedures and delivery
may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.



 

 

*******

IN WITNESS WHEREOF, the parties have entered into this Option Agreement as of
the ___ of ______________, ________.



 

"COMPANY"



CONTINENTAL AIRLINES, INC.

By Order of the Administrator



 

By:

Name: Jeffery A. Smisek

Title:



 

"OPTIONEE"



 

________________________________________

Name: